Order entered May 3, 2021




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                          No. 05-19-00851-CR

                         DESMOND RENARD FISHER, Appellant

                                                       V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F19-00024-Y

                                                  ORDER

        We REINSTATE this appeal.

        This appeal was filed July 16, 2019 and has been pending over twenty-one

months. We abated because appellant’s brief, initially due December 28, 2020, had

not been filed and we had no communication from appellate counsel J. Daniel

Oliphant.1 On April 26, 2021, the trial court held a Zoom hearing at which Mr.

Oliphant and the State appeared. Mr. Oliphant explained why he had not yet filed a

         1
           After appellant’s first appointed counsel failed to file a brief, we ordered her removed and abated the
appeal for the appointment of new counsel. Mr. Oliphant was appointed on November 3, 2020.
brief and said he anticipated having a brief done in two months. The trial court

recommended counsel file a motion to extend time, and the State indicated it was

not opposed to another extension of time. Although we have received a

supplemental reporter’s record from the hearing, to date no motion to extend time

to file appellant’s brief has been filed.

      On the Court’s own motion, we ORDER appellant’s brief filed no later than

June 25, 2021. Absent extenuating circumstances, no further extensions will be

granted.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; to J. Daniel Oliphant; and

to the Dallas County District Attorney’s Office, Appellate Division.




                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE